      Case 3:20-cr-00451-N Document 21 Filed 02/05/21                Page 1 of 5 PageID 96

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA
                                                           CASE NO. 3:20-CR-451-N
v.

CHARLES DAVID BURROW


            GOVERNMENT=S RESPONSE TO DEFENDANT’S MOTION
                TO REVOKE OR AMEND DETENTION ORDER


        The United States Attorney for the Northern District of Texas, by and through the

undersigned Assistant United States Attorney, files this Response to the above motion:

I.      Summary of Defense Position

        Defense counsel basically argued that there was insufficient evidence offered at

the detention hearing to support United States Magistrate Judge Rutherford’s finding that

Burrow was a flight risk and danger to the community. At the hearing and in the motion,

defense counsel pointed out several factors supporting release, including the following:

Burrow could live with his mother as a third party custodian while on bond; in her

affidavit Burrow’s ex-wife stated that Burrow is only violent when he is under the

influence of drugs and that Burrow was not in “the right frame of mind” when he

assaulted her in November 2020 - and that Burrow’s daughter misses him; and that

Burrow only engages in criminal activity due to his addiction.

II.     Rebuttal Evidence to Defense Position

        Not surprisingly, defense counsel failed to address the following evidence in the


Government=s Response to Defendant’s Motion to Revoke Detention Order - Page 1
    Case 3:20-cr-00451-N Document 21 Filed 02/05/21                  Page 2 of 5 PageID 97

record that strongly supports Judge Rutherford’s Detention Order:

           • That Burrow was one of nine co-conspirators who have been under

               investigation since early to mid 2019 for distribution of methamphetamine;

           • that in early afternoon of August 12, 2020, a controlled purchase of

               methamphetamine was conducted at Burrow’s residence;

           • that later on August 12, 2020, the Red Oak Police made a traffic stop of

               Burrow and arrested him for possession of a distribution amount of

               methamphetamine (5.5 grams) and seized $1,897 in cash;

           • that in the early morning hours of August 13, 2020, a search warrant was

               executed at Burrow’s residence where a distribution amount (371 grams) of

               methamphetamine was seized, along with 55 grams of GHB (date rape

               drug), digital scales, and a loaded .40 caliber Smith and Wesson pistol;

           • that on November 7, 2020 (while out on bond following the August 12

               arrest by Red Oak police) Burrow assaulted his former wife and

               threatened to kill her if she reported the assault to the police;

           • that on November 24, 2020, (while out on bond following his August

               2020 arrest by Red Oak police) when Burrow was found with nearly 20

               grams of methamphetamine when he was arrested in his vehicle on the

               outstanding warrant based on his recent federal indictment;

           • that shortly after his November 24 arrest, a second search warrant of

               Burrow’s residence was executed and another 371 grams of GHB (date rape


Government=s Response to Defendant’s Motion to Revoke Detention Order - Page 2
       Case 3:20-cr-00451-N Document 21 Filed 02/05/21               Page 3 of 5 PageID 98

               drug), along with drug paraphernalia and $1,600 in cash were seized; and

            • that following Burrow’s arrest on the pending federal indictment, Burrow

               waived his rights and admitted to his extensive involvement in drug

               dealing. Prior to these admissions, investigating agents by de-briefing co-

               conspirators were able to account for Burrow being involved in the

               trafficking of at least 10,369 grams of methamphetamine. During

               Burrow’s debrief following his November 24, 2020 arrest, Deputy Cole

               testified that the results of Cole’s investigation showed that Burrow was

               involved in drug trafficking with a total weight of 23,224 grams (over 23

               kilograms) of methamphetamine.

III.     Conclusion

         While Ellis County Deputy Sheriff Cole could not testify about a specific recent

statement by Burrow that he planned to flee and thus would constitute a flight risk, on re-

direct examination Deputy Cole testified that Burrow had never in his life been in a

situation where he was facing a sentence of 14-17 years in federal prison and thus

Burrow had never before had such a strong incentive and motivation to flee.

         When ordering Burrow detained, Judge Rutherford pointed out that this was a

presumption case and defendant Burrow had not offered sufficient evidence to overcome

that presumption favoring detention. Judge Rutherford also commented that the

evidence elicited at the hearing was not reflected in the Pretrial Services Report

which recommended that Burrow be released on conditions. Supported by the


Government=s Response to Defendant’s Motion to Revoke Detention Order - Page 3
    Case 3:20-cr-00451-N Document 21 Filed 02/05/21                  Page 4 of 5 PageID 99

evidence in the record, Judge Rutherford found that Burrow was a flight risk and a

danger. Judge Rutherford also pointed out that her position was heavily influenced

by the fact that Burrow continued to engage in criminal activity and possess

firearms while out on bond in another case.

       Judge Rutherford properly considered the evidence in the record and the factors

set for in 18 U.S.C. § 3142 and found by clear and convincing evidence that no

condition or combination of conditions will reasonably assure the safety of any other

person and the community – and found by a preponderance of the evidence that no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required.

       Accordingly, the motion to revoke or amend the detention order filed on

December 7, 2020, should be denied.




                       [Remainder of Page Blank, Only Signatures Follow]




Government=s Response to Defendant’s Motion to Revoke Detention Order - Page 4
   Case 3:20-cr-00451-N Document 21 Filed 02/05/21                  Page 5 of 5 PageID 100




       Dated this 5th day of February, 2021.



                                               Respectfully submitted,

                                               PRERAK SHAH
                                               Acting United States Attorney

                                               /s/ David L. Jarvis
                                               DAVID L. JARVIS
                                               Assistant United States Attorney
                                               Texas Bar No. 10585500
                                               1100 Commerce Street, Suite 300
                                               Dallas, Texas 75242
                                               Telephone: 214.659.8729
                                               Facsimile: 214.659.8812
                                               david.jarvis@usdoj.gov



                                 CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on John “Jack” Wilson,
counsel for defendant Burrow, by ECF on this 5th day of February, 2021.

                                               /s/ David L. Jarvis
                                               DAVID L. JARVIS
                                               Assistant United States Attorney




Government=s Response to Defendant’s Motion to Revoke Detention Order - Page 5
